

115 HR 6386 IH: To direct the Secretary of Agriculture, in consultation with other appropriate entities, to develop and carry out a national science-based education campaign to increase public awareness regarding the use of technology in food and agriculture production, and for other purposes.
U.S. House of Representatives
2018-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6386IN THE HOUSE OF REPRESENTATIVESJuly 16, 2018Mr. Dunn (for himself and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture, in consultation with other appropriate entities, to develop
			 and carry out a national science-based education campaign to increase
			 public awareness regarding the use of technology in food and agriculture
			 production, and for other purposes.
	
		1.Public education on biotechnology in food and agriculture sectors
 (a)In generalThe Secretary of Agriculture, in consultation with the Secretary of Health and Human Services, the Secretary of Education, and such other persons and organizations as the Secretary of Agriculture determines to be appropriate, shall develop and carry out a national science-based education campaign to increase public awareness regarding the use of technology in food and agriculture production, including—
 (1)the science of biotechnology as applied to the development of products in the food and agricultural sectors, including information about which products of biotechnology in the food and agricultural sectors have been approved for use in the United States;
 (2)the Federal science-based regulatory review process for products made using biotechnology in the food and agricultural sectors conducted under the Coordinated Framework for Regulation of Biotechnology published by the Office of Science and Technology Policy in the Federal Register on June 26, 1986 (51 Fed. Reg. 23302), including the studies performed and analyses conducted to ensure that such products are as safe to produce and as safe to eat as products that are not produced using biotechnology;
 (3)developments in the science of plant and animal breeding over time and the impacts of such developments on farmers, consumers, the environment, and the rural economy; and
 (4)the effects of the use of biotechnology on food security, nutrition, and the environment. (b)Consumer friendly informational websiteThe Secretary of Agriculture, in consultation with the Secretary of Health and Human Services, the Administrator of the Environmental Protection Agency, the Office of Science and Technology Policy, and such other persons and organizations as the Secretary of Agriculture determines to be appropriate, shall develop, establish, and update as necessary, a single Federal Government-sponsored public Internet website through which the public may obtain, in an easy to understand and user-friendly format, information about biotechnology used in the food and agricultural sectors, including—
 (1)scientific findings and other data on biotechnology used in the food and agricultural sectors; (2)Federal agencies’ decisions regarding specific products made using biotechnology in the food and agricultural sectors;
 (3)a list of frequently asked questions pertaining to the use of biotechnology in the food and agricultural sectors;
 (4)an easy-to-understand description of the role of Federal agencies in overseeing the use of biotechnology in the food and agricultural sectors;
 (5)information about novel, emerging technologies within the broader field of biotechnology; and (6)a glossary of terms with respect to biotechnology used in the food and agricultural sectors.
 (c)Social media resourcesThe Secretary of Agriculture may, as appropriate, utilize publicly available social media platforms to supplement the campaign established under subsection (a), and as an extension of the website established under subsection (b).
			